Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 12/18/2020. Claims 1 and 3-20 are pending in the application. Claims 1 and 3-20 are rejected as set forth below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-14 of U.S. Patent No. 10,253,563. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the independent claim are found within claim 1, as the tension mechanisms are considered to be the same as the spring elements when interpreted with the broadest reasonable interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lombardini 2015/0167382.
In regard to claims 1,3-11 and 15-20 with reference to Figures 1-10, Lombardini ‘382 discloses a channel system for a window shade, the system comprising: 
The window shade having an edge. (not shown but stated in paragraph [0044])
A guide channel (100) comprising a channel body having a length, width and depth, the channel body having an opening (B) for accepting the edge of the window shade along the length of the channel body such that the edge of the window shade is movable along the length of the channel body (such as during opening/closing for example). 
A base channel (1000) configured with a cavity configured to receive the guide channel (100).
One or more spring elements (1) coupled to the channel body, wherein the one or more spring elements (1) are configured to interface with the base channel (1000) at two or more locations over the depth of the channel body.   (locations shown with arrows below)

    PNG
    media_image1.png
    448
    554
    media_image1.png
    Greyscale


Wherein the one or more spring elements (1) interface with one or more protrusions emanating from the base channel at intervals along a length of the base channel.  (intervals shown in Figure 6)
Wherein the one or more spring elements (1) interface with a first protrusion emanating from a first side of the base channel and a second protrusion opposing the first protrusion and emanating from a second side of the base channel.  (shown in Figure 10)
Wherein the guide channel (100) is configured to be inserted into the base channel (1000).  
Wherein the one or more spring elements (1) deflect to allow the guide channel (100) to pass into the base channel (1000) and expand to retain the guide channel in place.  
Wherein the one or more spring elements (1) are spaced at intervals along the length of the channel body (of 100).  (Figure 6)
Wherein the one or more spring elements (1) interface with one or more protrusions emanating from the base channel and allow the guide channel to be coupled to the base channel at a plurality of depths in the cavity.
Wherein, when the channel system is installed in a room, a flat side of the base channel (1000) is configured to face toward a first side.  
Wherein the base channel (1000) includes a first base channel and a second base channel (uprights, paragraph [0062]), wherein the guide channel (1000 is configured to be coupled to the first base channel, and wherein a blackout shade (cloth, paragraph [0014]) is receivable in the second base channel.  
Wherein the base channel (1000) is configured to be coupled to and coextensive with a mullion.
Wherein the base channel (1000) is configured to be coupled to a mullion via a concealed fastener.
Wherein the one or more spring elements (1) interface with the base channel (100) by at least one of clipping into the base channel (100).  
In regard to claims 13-14, Lombardini ‘382 discloses:
Wherein the one or more spring elements (1) are made of plastic.  (paragraph [0045])
 Regarding the limitations “molded” and “stamped”, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


As best understood, claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardini 2015/0167382.
In regard to claim 12, Lombardini ‘382 discloses:
The spring element is a plastic spring. (claim 18)
Lombardini ‘382 fails to disclose:
A bent spring wire. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Lombardini ‘382 to make the spring element out of a bent spring wire in order to provide durability to the device. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Further note, regarding the limitations “bent spring”, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.

Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/               Examiner, Art Unit 3634                                                                                                                                                                                         


/DANIEL P CAHN/Primary Examiner, Art Unit 3634